In the

United States Court of Appeals
                 For the Seventh Circuit

No. 12-3345

P ETER G AKUBA,
                                                    Plaintiff-Appellant,
                                    v.

C HARLES O’B RIEN, et al.,
                                                 Defendants-Appellees.


               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
                  No. 12 C 7296—Ruben Castillo, Judge.



    S UBMITTED F EBRUARY 14, 2013  —D ECIDED M ARCH 25, 2013




    Before P OSNER, W OOD , and T INDER, Circuit Judges.
  W OOD , Circuit Judge. Peter Gakuba appeals the district
court’s dismissal of his civil-rights lawsuit against law




  The defendants were not served with process in the district
court and are not participating in this appeal. After exam-
ining the appellant’s brief and the record, we have concluded
that the appeal is appropriate for summary disposition.
The appeal is thus submitted on the brief and the record.
See F ED . R. A PP . P. 34(a)(2)(C).
2                                              No. 12-3345

enforcement personnel and others who participated in
a criminal investigation of him that led to sexual abuse
charges, which remain pending. Because the district
court should have stayed some of his claims and
allowed others to proceed, we vacate and remand.
  In 2006 a runaway teenager accused Gakuba of kid-
napping and raping him in Rockford, Illinois. Gakuba
alleges that investigating police barged into his Rockford
hotel room without a warrant and seized his wallet
and other unspecified items. The police acted after ob-
taining Gakuba’s video rental records from Hollywood
Video to corroborate the accuser’s story that he had
spent time watching videos in Gakuba’s room. Gakuba
was charged in Winnebago County Circuit Court with
three counts of aggravated sexual abuse; those charges
remain pending. See 720 ILCS 5/12-16(d) (2006).
  In 2012 Gakuba filed a complaint in the Eastern
Division of the Northern District of Illinois under
42 U.S.C. § 1983, alleging that police officers and state
prosecutors violated his civil liberties by searching his
hotel room, seizing his belongings, detaining him, and
abusing the judicial process by attempting to revoke
his pretrial bond to dissuade him from filing a civil suit.
He also sought damages under the Video Privacy Pro-
tection Act (VPPA), 18 U.S.C. § 2710. (He asserts that
he did not learn that Hollywood Video disclosed his
rental records until a pretrial hearing in 2011.)
  The district court dismissed the suit without prejudice,
granting Gakuba leave to amend his complaint if the
pending indictment in his criminal case concluded in
No. 12-3345                                               3

his favor. The court advised Gakuba that certain claims
against some of the defendants would be barred
on immunity grounds, and that any refiling of the case
should be made in Rockford (the Western Division of
the Northern District of Illinois), the site of his allega-
tions. (We note that although the district court
could have transferred the case to the Western Divi-
sion, see 28 U.S.C. § 1404(a), venue would be proper in
either division, see id. § 1391(b)(2); Graham v. UPS, 519
F. Supp. 2d 801, 809 (N.D. Ill. 2007); 14D C HARLES A LAN
W RIGHT, A RTHUR R. M ILLER & E DWARD H. C OOPER, FEDERAL
P RACTICE AND P ROCEDURE § 3809 (3d ed. 2007). Divisional
venue was abolished by the Judicial Improvements
and Access to Justice Act of 1988, Pub. L. No. 100-702,
Title X, § 1001(a), Nov. 19, 1988, 102 Stat. 4664.) The
court denied Gakuba’s postjudgment motions to recon-
sider and his request for leave to appeal in forma pauperis.
  On appeal Gakuba asserts that his pending state
criminal case does not prevent him from asserting his
§ 1983 claims, which arise out of the defendants’ conduct
in investigating or prosecuting his case (he also clarifies
that he is not raising a claim of malicious abuse of pro-
cess). At first glance, one might ask whether Gakuba’s
claims are barred by Heck v. Humphrey, 512 U.S. 477
(1994). But Heck does not apply absent a conviction. See
Wallace v. Kato, 549 U.S. 384, 393-94 (2007); Evans v.
Poskon, 603 F.3d 362, 363 (7th Cir. 2010).
 It is Younger v. Harris, 401 U.S. 37 (1971), with which
we must be concerned. Younger holds that federal courts
must abstain from taking jurisdiction over federal con-
4                                               No. 12-3345

stitutional claims that may interfere with ongoing
state proceedings. See SKS & Assocs., Inc. v. Dart, 619
F.3d 674, 677 (7th Cir. 2010). Gakuba’s claims of
damages resulting from illegal searches, seizures, and
detentions meet that description: they involve constitu-
tional issues that may be litigated during the course of
his criminal case, see Simpson v. Rowan, 73 F.3d 134,
138 (7th Cir. 1995); Gilbertson v. Albright, 381 F.3d 965,
968 (9th Cir. 2003) (en banc); Carroll v. City of Mount Clem-
ens, 139 F.3d 1072, 1075 (6th Cir. 1998). Deciding those
issues in federal court could undermine the state court
proceeding, see Simpson, 73 F.3d at 138. Because
monetary relief is not available to him in his defense
of criminal charges, however, and because his claims
may become time-barred by the time the state prosecu-
tion has concluded, the district court should have
stayed rather than dismissed Gakuba’s civil-rights
claims. See Simpson, 73 F.3d at 138-39; see also Green
v. Benden, 281 F.3d 661, 667 (7th Cir. 2002); D.L. v. Unified
Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004);
Habich v. City of Dearborn, 331 F.3d 524, 533 n.4 (6th
Cir. 2003).
  Gakuba also continues to press his contention
that Hollywood Video violated the VPPA when it
turned over his video rental records to the police. The
Act makes “video tape service providers” civilly liable
to their customers if they disclose their rental infor-
mation under certain circumstances. See 18 U.S.C.
§ 2710(b)-(c); Sterk v. Redbox Automated Retail, LLC, 672
F.3d 535, 538 (7th Cir. 2012). According to Gakuba’s
complaint, Hollywood Video appears to qualify as such
No. 12-3345                                               5

a service provider, see 18 U.S.C. § 2710(a)(4); Daniel v.
Cantrell, 375 F.3d 377, 383 (6th Cir. 2004), and its em-
ployees knowingly disclosed his rental information
to the police without a warrant, see 18 U.S.C. § 2710(b)(1),
(b)(2)(C); Daniel, 375 F.3d at 381. Therefore, the district
court should not have dismissed Gakuba’s VPPA
claims against Hollywood Video.
  The judgment of the district court is V ACATED and
the action is R EMANDED for further proceedings con-
sistent with this opinion.




                           3-25-13